Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 1 of 17 Page ID #:802




   1   PAUL B. BEACH, State Bar No. 166265
       RAYMOND W. SAKAI, State Bar No. 193507
   2   rsakai@lbaclaw.com
       DAISY SANCHEZ, State Bar No. 334090
   3   dsanchez@lbaclaw.com
       LAWRENCE BEACH ALLEN & CHOI, PC
   4   100 West Broadway, Suite 1200
       Glendale, California 91210-1219
   5   Telephone No. (818) 545-1925
       Facsimile No. (818) 545-1937
   6
       Attorneys for Defendants
   7   County of Los Angeles and Sheriff Alex Villanueva
   8   Jorge Gonzalez SBN 100799                           Carolyn Y. Park SBN 229754
       A PROFESSIONAL CORPORATION                          LAW OFFICE OF CAROLYN PARK
   9   2485 Huntington Dr., Ste. 238                       595 Lincoln Ave., SUITE 200
  10
       San Marino, CA 91108-2622                           Pasadena, CA 91103
       t. 626-328-3081                                     t. 213-290-0055
  11   e. jgonzalezlawoffice@gmail.com                     e. carolynyoungpark@gmail.com
  12   Paul Hoffman SBN 71244                              Arnoldo Casillas SBN 158519
       Michael D. Seplow SBN 150183                        Denisse O. Gastélum SBN 282771
  13   Aidan C. McGlaze SBN 277270                         CASILLAS & ASSOCIATES
       Kristina A. Harootun SBN 308718                     3777 Long Beach Blvd., 3RD FLO,
  14   John Washington SBN 315991                          Long Beach, CA 90807
       SCHONBRUN SEPLOW HARRIS,                            t. 323-725-0350
  15   HOFFMAN & ZELDES LLP                                e. acasillas@casillaslegal.com
       11543 W. Olympic Blvd.                              e. dgastelum@casillaslegal.com
  16   Los Angeles, California 90064
       t. 310-396-0731; f. 310 399-7040                    Morgan E. Ricketts SBN 268892
  17   e. hoffpaul@aol.com                                 RICKETTS LAW
       e. mseplow@sshhzlaw.com                             540 El Dorado Street, Ste. 202
  18   e. amcglaze@sshhzlaw.com                            Pasadena, CA 91101
       e. kharootun@sshhzlaw.com                           t. 213-995-3935
  19   e. jwashington@sshhlaw.com                          e. morgan@morganricketts.com
  20   Attorneys for Plaintiffs
  21                                      UNITED STATES DISTRICT COURT
  22                                CENTRAL DISTRICT OF CALIFORNIA
  23    KRIZIA BERG, et al.,                           )    Case No. 2:20-cv-07870-DMG(PDx)
  24
                                                       )
                             Plaintiffs,               )    Honorable Patricia Donahue
  25
                                                       )
                   vs.                                 )
  26
                                                       )    STIPULATION FOR PROPOSED
        COUNTY OF LOS ANGELES, a                       )    PROTECTIVE ORDER
  27
        municipal entity, et al.,                      )
                                                       )    [Proposed Order submitted
  28
                             Defendants.               )    herewith]
                                                       )

                                                       1
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 2 of 17 Page ID #:803




   1             TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
   2   ATTORNEYS OF RECORD:
   3             The Parties, through their respective attorneys of record, submit the
   4   following Proposed for Stipulation Protective Order.
   5
   6   Dated: March 4, 2021                      SCHONBRUN SEPLOW HARRIS
                                                 HOFFMAN & ZELDES LLP
   7
   8                                             By     /s/ Michael Seplow
                                                      Michael D. Seplow
   9
  10                                                Jorge Gonzalez
  11                                                A PROFESSIONAL CORPORATION

  12                                                Carolyn Y. Park
  13                                                LAW OFFICE OF CAROLYN PARK
  14
                                                      Arnoldo Casillas
  15                                                  Denisse O. Gastélum
                                                      CASILLAS & ASSOCIATES
  16
  17                                                  Morgan E. Ricketts
  18                                                  RICKETTS LAW
  19                                                  Attorneys for Plaintiff
  20
  21   Dated: March 4, 2021                      LAWRENCE BEACH ALLEN & CHOI, PC
  22
  23                                             By            /s/ Raymond W. Sakai
  24                                                     Raymond W. Sakai
                                                         Attorneys for Defendants
  25                                                     County of Los Angeles and
  26                                                     Sheriff Alex Villanueva
  27
  28


                                                   2
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 3 of 17 Page ID #:804




   1      1. A. PURPOSES AND LIMITATIONS
   2             Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation
   5   maybe warranted. Accordingly, the parties hereby stipulate to and petition the
   6   Court to enter the following Stipulated Protective Order. The parties acknowledge
   7   that this Order does not confer blanket protections on all disclosures or responses
   8   to discovery and that the protection it affords from public disclosure and use
   9   extends only to the limited information or items that are entitled to confidential
  10   treatment under the applicable legal principles. The parties further acknowledge,
  11   as set forth in Section 12.3, below, that this Stipulated Protective Order does not
  12   entitle them to file confidential information under seal; Civil Local Rule 79-5 sets
  13   forth the procedures that must be followed and the standards that will be applied
  14   when a party seeks permission from the court to file material under seal.
  15
  16             B. GOOD CAUSE STATEMENT
  17             This action is likely to involve police reports, criminal investigation
  18   material, confidential informant information, medical records, financial materials,
  19   peace officer personnel materials, and other private and confidential materials for
  20   which special protection from public disclosure and from use for any purpose
  21   other than prosecution of this action is warranted. Such confidential material and
  22   information consist of, among other things, confidential witness information,
  23   investigation techniques, private medical records, information implicating privacy
  24   rights of third parties, financial records, personal information, and information
  25   otherwise generally unavailable to the public, or which may be privileged or
  26   otherwise protected from disclosure under state or federal statutes, court rules,
  27   case decisions, or common law. Accordingly, to expedite the flow of
  28   information, to facilitate the prompt resolution of disputes over confidentiality of

                                                    3
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 4 of 17 Page ID #:805




   1   discovery materials, to adequately protect information the parties are entitled to
   2   keep confidential, to ensure that the parties are permitted reasonable necessary
   3   uses of such material in preparation for and in the conduct of trial, to address their
   4   handling at the end of the litigation, and serve the ends of justice, a protective
   5   order for such information is justified in this matter. It is the intent of the parties
   6   that information will not be designated as confidential for tactical reasons and that
   7   nothing be so designated without a good faith belief that it has been maintained in
   8   a confidential, non-public manner, and there is good cause why it should not be
   9   part of the public record of this case.
  10   2.        DEFINITIONS
  11             2.1       Action: Berg, et al. v. County of Los Angeles, et al., Case No. 2:20-
  12   cv-07870-DMG-PD.
  13             2.2       Challenging Party: a Party or Non-Party that challenges the
  14   designation of information or items under this Order.
  15             2.3       “CONFIDENTIAL” Information or Items: information (regardless of
  16   how it is generated, stored or maintained) or tangible things that qualify for
  17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  18   the Good Cause Statement.
  19             2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
  20   their support staff).
  21             2.5       Designating Party: a Party or Non-Party that designates information
  22   or items that it produces in disclosures or in responses to discovery as
  23   “CONFIDENTIAL.”
  24             2.6       Disclosure or Discovery Material: all items or information,
  25   regardless of the medium or manner in which it is generated, stored, or
  26   maintained (including, among other things, testimony, transcripts, and tangible
  27   things), that are produced or generated in disclosures or responses to discovery in
  28   this matter.

                                                       4
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 5 of 17 Page ID #:806




   1             2.7       Expert: a person with specialized knowledge or experience in a
   2   matter pertinent to the litigation who has been retained by a Party or its counsel to
   3   serve as an expert witness or as a consultant in this Action.
   4             2.8       House Counsel: attorneys who are employees of a party to this
   5   Action. House Counsel does not include Outside Counsel of Record or any other
   6   outside counsel.
   7             2.9       Non-Party: any natural person, partnership, corporation, association,
   8   or other legal entity not named as a Party to this action.
   9             2.10 Outside Counsel of Record: attorneys who are not employees of a
  10   party to this Action but are retained to represent or advise a party to this Action
  11   and have appeared in this Action on behalf of that party or are affiliated with a
  12   law firm which has appeared on behalf of that party, and includes support staff.
  13             2.11 Party: any party to this Action, including all of its officers, directors,
  14   employees, consultants, retained experts, and Outside Counsel of Record (and
  15   their support staffs).
  16             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  17   Discovery Material in this Action.
  18             2.13 Professional Vendors: persons or entities that provide litigation
  19   support services (e.g., photocopying, videotaping, translating, preparing exhibits
  20   or demonstrations, and organizing, storing, or retrieving data in any form or
  21   medium) and their employees and subcontractors.
  22             2.14 Protected Material: any Disclosure or Discovery Material that is
  23   designated as “CONFIDENTIAL.”
  24             2.15 Receiving Party: a Party that receives Disclosure or Discovery
  25   Material from a Producing Party.
  26
  27
  28


                                                      5
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 6 of 17 Page ID #:807




   1   3.        SCOPE
   2             The protections conferred by this Stipulation and Order cover not only
   3   Protected Material (as defined above), but also (1) any information copied or
   4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   5   compilations of Protected Material; and (3) any testimony, conversations, or
   6   presentations by Parties or their Counsel that might reveal Protected Material.
   7   Any use of Protected Material at trial shall be governed by the orders of the trial
   8   judge. This Order does not govern the use of Protected Material at trial.
   9
  10   4.        DURATION
  11             Even after final disposition of this litigation, the confidentiality obligations
  12   imposed by this Order shall remain in effect until a Designating Party agrees
  13   otherwise in writing or a court order otherwise directs. Final disposition shall be
  14   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
  15   with or without prejudice; and (2) final judgment herein after the completion and
  16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  17   including the time limits for filing any motions or applications for extension of
  18   time pursuant to applicable law.
  19
  20   5.        DESIGNATING PROTECTED MATERIAL
  21          5.1         Exercise of Restraint and Care in Designating Material for Protection.
  22   Each Party or Non-Party that designates information or items for protection under
  23   this Order must take care to limit any such designation to specific material that
  24   qualifies under the appropriate standards. The Designating Party must designate
  25   for protection only those parts of material, documents, items, or oral or written
  26   communications that qualify so that other portions of the material, documents,
  27   items, or communications for which protection is not warranted are not swept
  28   unjustifiably within the ambit of this Order.

                                                      6
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 7 of 17 Page ID #:808




   1          Mass, indiscriminate, or routinized designations are prohibited. Designations
   2   that are shown to be clearly unjustified or that have been made for an improper
   3   purpose (e.g., to unnecessarily encumber the case development process or to
   4   impose unnecessary expenses and burdens on other parties) may expose the
   5   Designating Party to sanctions.
   6          If it comes to a Designating Party’s attention that information or items that it
   7   designated for protection do not qualify for protection, that Designating Party
   8   must promptly notify all other Parties that it is withdrawing the inapplicable
   9   designation.
  10             5.2       Manner and Timing of Designations. Except as otherwise provided
  11   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  12   stipulated or ordered, Disclosure or Discovery Material that qualifies for
  13   protection under this Order must be clearly so designated before the material is
  14   disclosed or produced.
  15   Designation in conformity with this Order requires:
  16             (a)       for information in documentary form (e.g., paper or electronic
  17   documents, but excluding transcripts of depositions or other pretrial or trial
  18   proceedings), that the Producing Party affix at a minimum, the legend
  19   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  20   contains protected material. If only a portion or portions of the material on a page
  21   qualifies for protection, the Producing Party also must clearly identify the
  22   protected portion(s) (e.g., by making appropriate markings in the margins).
  23             A Party or Non-Party that makes original documents available for
  24   inspection need not designate them for protection until after the inspecting Party
  25   has indicated which documents it would like copied and produced. During the
  26   inspection and before the designation, all of the material made available for
  27   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
  28   identified the documents it wants copied and produced, the Producing Party must

                                                      7
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 8 of 17 Page ID #:809




   1   determine which documents, or portions thereof, qualify for protection under this
   2   Order. Then, before producing the specified documents, the Producing Party must
   3   affix the “CONFIDENTIAL legend” to each page that contains Protected
   4   Material. If only a portion or portions of the material on a page qualifies for
   5   protection, the Producing Party also must clearly identify the protected portion(s)
   6   (e.g., by making appropriate markings in the margins).
   7             (b)       for testimony given in depositions that the Designating Party identify
   8   the Disclosure or Discovery Material on the record, before the close of the
   9   deposition all protected testimony.
  10             (c)       for information produced in some form other than documentary and
  11   for any other tangible items, that the Producing Party affix in a prominent place
  12   on the exterior of the container or containers in which the information is stored
  13   the legend “CONFIDENTIAL.” If only a portion or portions of the information
  14   warrants protection, the Producing Party, to the extent practicable, shall identify
  15   the protected portion(s).
  16             5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
  17   failure to designate qualified information or items does not, standing alone, waive
  18   the Designating Party’s right to secure protection under this Order for such
  19   material. Upon timely correction of a designation, the Receiving Party must make
  20   reasonable efforts to assure that the material is treated in accordance with the
  21   provisions of this Order.
  22
  23   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
  24             6.1       Timing of Challenges. Any Party or Non-Party may challenge a
  25   designation of confidentiality at any time that is consistent with the Court’s
  26   Scheduling Order.
  27             6.2       Meet and Confer. The Challenging Party shall initiate the dispute
  28   resolution process under Local Rule 37.1 et seq.

                                                       8
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 9 of 17 Page ID #:810




   1             6.3       The burden of persuasion in any such challenge proceeding shall be
   2   on the Designating Party. Frivolous challenges, and those made for an improper
   3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   4   parties) may expose the Challenging Party to sanctions. Unless the Designating
   5   Party has waived or withdrawn the confidentiality designation, all parties shall
   6   continue to afford the material in question the level of protection to which it is
   7   entitled under the Producing Party’s designation until the Court rules on the
   8   challenge.
   9
  10   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  11             7.1       Basic Principles. A Receiving Party may use Protected Material that
  12   is disclosed or produced by another Party or by a Non-Party in connection with
  13   this Action only for prosecuting, defending, or attempting to settle this Action.
  14   Such Protected Material may be disclosed only to the categories of persons and
  15   under the conditions described in this Order. When the Action has been
  16   terminated, a Receiving Party must comply with the provisions of section 13
  17   below (FINAL DISPOSITION).
  18             Protected Material must be stored and maintained by a Receiving Party at a
  19   location and in a secure manner that ensures that access is limited to the persons
  20   authorized under this Order.
  21             7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
  22   otherwise ordered by the court or permitted in writing by the Designating Party, a
  23   Receiving Party may disclose any information or item designated
  24   “CONFIDENTIAL” only to:
  25             (a)       the Receiving Party’s Outside Counsel of Record in this Action, as
  26   well as employees of said Outside Counsel of Record to whom it is reasonably
  27   necessary to disclose the information for this Action;
  28


                                                      9
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 10 of 17 Page ID #:811




   1             (b)       the officers, directors, and employees (including House Counsel) of
   2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   3             (c)       Experts (as defined in this Order) of the Receiving Party to whom
   4   disclosure is reasonably necessary for this Action and who have signed the
   5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   6             (d)       the court and its personnel;
   7             (e)       court reporters and their staff;
   8             (f)       professional jury or trial consultants, mock jurors, and Professional
   9   Vendors to whom disclosure is reasonably necessary for this Action and who
  10   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  11             (g)       the author or recipient of a document containing the information or a
  12   custodian or other person who otherwise possessed or knew the information;
  13             (h)       during their depositions, witnesses ,and attorneys for witnesses, in
  14   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  15   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
  16   they will not be permitted to keep any confidential information unless they sign
  17   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
  18   otherwise agreed by the Designating Party or ordered by the court. Pages of
  19   transcribed deposition testimony or exhibits to depositions that reveal Protected
  20   Material may be separately bound by the court reporter and may not be disclosed
  21   to anyone except as permitted under this Stipulated Protective Order; and
  22             (i)       any mediator or settlement officer, and their supporting personnel,
  23   mutually agreed upon by any of the parties engaged in settlement discussions.
  24
  25   8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  26   IN OTHER LITIGATION
  27
  28


                                                       10
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 11 of 17 Page ID #:812




   1             If a Party is served with a subpoena or a court order issued in other
   2   litigation that compels disclosure of any information or items designated in this
   3   Action as “CONFIDENTIAL,” that Party must:
   4             (a)       promptly notify in writing the Designating Party. Such notification
   5   shall include a copy of the subpoena or court order;
   6             (b)       promptly notify in writing the party who caused the subpoena or
   7   order to issue in the other litigation that some or all of the material covered by the
   8   subpoena or order is subject to this Protective Order. Such notification shall
   9   include a copy of this Stipulated Protective Order; and
  10             (c)       cooperate with respect to all reasonable procedures sought to be
  11   pursued by the Designating Party whose Protected Material may be affected.
  12             If the Designating Party timely seeks a protective order, the Party served
  13   with the subpoena or court order shall not produce any information designated in
  14   this action as “CONFIDENTIAL” before a determination by the court from which
  15   the subpoena or order issued, unless the Party has obtained the Designating
  16   Party’s permission. The Designating Party shall bear the burden and expense of
  17   seeking protection in that court of its confidential material and nothing in these
  18   provisions should be construed as authorizing or encouraging a Receiving Party
  19   in this Action to disobey a lawful directive from another court.
  20
  21   9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  22   PRODUCED IN THIS LITIGATION
  23             (a)       The terms of this Order are applicable to information produced by a
  24   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  25   information produced by Non-Parties in connection with this litigation is
  26   protected by the remedies and relief provided by this Order. Nothing in these
  27   provisions should be construed as prohibiting a Non-Party from seeking
  28   additional protections.

                                                      11
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 12 of 17 Page ID #:813




   1             (b)       In the event that a Party is required, by a valid discovery request, to
   2   produce a Non-Party’s confidential information in its possession, and the Party is
   3   subject to an agreement with the Non-Party not to produce the Non-Party’s
   4   confidential information, then the Party shall:
   5             (1)       promptly notify in writing the Requesting Party and the Non-Party
   6   that some or all of the information requested is subject to a confidentiality
   7   agreement with a Non-Party;
   8             (2)       promptly provide the Non-Party with a copy of the Stipulated
   9   Protective Order in this Action, the relevant discovery request(s), and a
  10   reasonably specific description of the information requested; and
  11             (3)       make the information requested available for inspection by the Non-
  12   Party, if requested.
  13             (c)       If the Non-Party fails to seek a protective order from this court
  14   within 14 days of receiving the notice and accompanying information, the
  15   Receiving Party may produce the Non-Party’s confidential information
  16   responsive to the discovery request. If the Non-Party timely seeks a protective
  17   order, the Receiving Party shall not produce any information in its possession or
  18   control that is subject to the confidentiality agreement with the Non-Party before
  19   a determination by the court. Absent a court order to the contrary, the Non-Party
  20   shall bear the burden and expense of seeking protection in this court of its
  21   Protected Material.
  22
  23   10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  24             If a Receiving Party learns that, by inadvertence or otherwise, it has
  25   disclosed Protected Material to any person or in any circumstance not authorized
  26   under this Stipulated Protective Order, the Receiving Party must immediately (a)
  27   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
  28   best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                                                       12
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 13 of 17 Page ID #:814




   1   inform the person or persons to whom unauthorized disclosures were made of all
   2   the terms of this Order, and (d) request such person or persons to execute the
   3   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
   4   Exhibit A.
   5
   6   11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   7   PROTECTED MATERIAL
   8   When a Producing Party gives notice to Receiving Parties that certain
   9   inadvertently produced material is subject to a claim of privilege or other
  10   protection, the obligations of the Receiving Parties are those set forth in Federal
  11   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  12   whatever procedure may be established in an e-discovery order that provides for
  13   production without prior privilege review. Pursuant to Federal Rule of Evidence
  14   502(d) and (e), insofar as the parties reach an agreement on the effect of
  15   disclosure of a communication or information covered by the attorney-client
  16   privilege or work product protection, the parties may incorporate their agreement
  17   in the stipulated protective order submitted to the court.
  18
  19   12.       MISCELLANEOUS
  20             12.1 Right to Further Relief. Nothing in this Order abridges the right of
  21   any person to seek its modification by the Court in the future.
  22             12.2 Right to Assert Other Objections. By stipulating to the entry of this
  23   Protective Order no Party waives any right it otherwise would have to object to
  24   disclosing or producing any information or item on any ground not addressed in
  25   this Stipulated Protective Order. Similarly, no Party waives any right to object on
  26   any ground to use in evidence of any of the material covered by this Protective
  27   Order.
  28


                                                  13
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 14 of 17 Page ID #:815




   1             12.3 Filing Protected Material. A Party that seeks to file under seal any
   2   Protected Material must comply with Civil Local Rule 79-5. Protected Material
   3   may only be filed under seal pursuant to a court order authorizing the sealing of
   4   the specific Protected Material at issue. If a Party's request to file Protected
   5   Material under seal is denied by the court, then the Receiving Party may file the
   6   information in the public record unless otherwise instructed by the court.
   7
   8   13.       FINAL DISPOSITION
   9             After the final disposition of this Action, as defined in paragraph 4, within
  10   60 days of a written request by the Designating Party, each Receiving Party must
  11   return all Protected Material to the Producing Party or destroy such material. As
  12   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  13   compilations, summaries, and any other format reproducing or capturing any of
  14   the Protected Material. Whether the Protected Material is returned or destroyed,
  15   the Receiving Party must submit a written certification to the Producing Party
  16   (and, if not the same person or entity, to the Designating Party) by the 60 day
  17   deadline that (1) identifies (by category, where appropriate) all the Protected
  18   Material that was returned or destroyed and (2)affirms that the Receiving Party
  19   has not retained any copies, abstracts, compilations, summaries or any other
  20   format reproducing or capturing any of the Protected Material. Notwithstanding
  21   this provision, Counsel are entitled to retain an archival copy of all pleadings,
  22   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  23   correspondence, deposition and trial exhibits, expert reports, attorney work
  24   product, and consultant and expert work product, even if such materials contain
  25   Protected Material. Any such archival copies that contain or constitute Protected
  26   Material remain subject to this Protective Order as set forth in Section 4
  27   (DURATION).
  28


                                                   14
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 15 of 17 Page ID #:816




   1   14.       Any violation of this Order may be punished by any and all appropriate
   2   measures including, without limitation, contempt proceedings and/or monetary
   3   sanctions.
   4
   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6
   7   Dated: March 4, 2021                     SCHONBRUN SEPLOW HARRIS
                                                HOFFMAN & ZELDES LLP
   8
   9
                                                By      /s/ Michael Seplow
  10
                                                     Paul Hoffman
  11                                                 Michael D. Seplow
  12                                                 Aidan C. McGlaze
                                                     Kristina A. Harootun
  13                                                 John Washington
  14                                                 SCHONBRUN SEPLOW HARRIS
                                                     HOFFMAN & ZELDES LLP
  15
  16                                               Jorge Gonzalez
                                                   A PROFESSIONAL CORPORATION
  17
  18                                               Carolyn Y. Park
  19                                               LAW OFFICE OF CAROLYN PARK
  20                                                 Arnoldo Casillas
  21                                                 Denisse O. Gastélum
                                                     CASILLAS & ASSOCIATES
  22
  23                                                 Morgan E. Ricketts
  24                                                 RICKETTS LAW

  25                                                 Attorneys for Plaintiff
  26
  27
  28


                                                 15
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 16 of 17 Page ID #:817




   1   Dated: March 4, 2021                  LAWRENCE BEACH ALLEN & CHOI, PC
   2
   3                                         By          /s/ Raymond W. Sakai
   4                                               Raymond W. Sakai1
                                                   Attorneys for Defendants
   5
                                                   County of Los Angeles and
   6                                               Sheriff Alex Villanueva
   7
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   8
   9
       DATED: March 04, 2021
  10
  11
  12
       ____________________________________
  13
       Honorable Patricia Donahue
  14   United States Magistrate Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
       1
        As the filer of this Stipulation for Proposed Protective Order, I attest that
  27
       Michael Seplow concurs in the content of the Stipulation and has authorized its
  28   filing.

                                              16
       BERG\Stip for Prop Protect Order
Case 2:20-cv-07870-DMG-PD Document 46 Filed 03/04/21 Page 17 of 17 Page ID #:818




   1                                         EXHIBIT A
   2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4   I, _________________________ [print             or    type full    name],         of
   5   ________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of
   8   California on [date] in the case of Berg, et al. v. County of Los Angeles, et al.,
   9   Case No. 2:20-cv-07870-DMG-PD. I agree to comply with and to be bound by all
  10   the terms of this Stipulated Protective Order and I understand and acknowledge
  11   that failure to so comply could expose me to sanctions and punishment in the
  12   nature of contempt. I solemnly promise that I will not disclose in any manner any
  13   information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for
  16   the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint                 [print or type full name]
  19   of        _ [print or type full address and telephone number] as my California agent
  20   for service of process in connection with this action or any proceedings related to
  21   enforcement of this Stipulated Protective Order.
  22   Date:
  23   City and State where sworn and signed:
  24   Printed name:
  25   Signature:
  26
  27
  28


                                                  17
       BERG\Stip for Prop Protect Order
